DETAILED ACTION
1.	This office action is a response to the Patent Trail and Appeal Board (PTAB)’s 02/28/2022 decision.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 05/03/2019.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
4.	Claims 8-9 & 11-13 are allowable. The restriction requirement between species II-1, II-2 & II-3 and sub-species II-1A & II-1B and sub-species II-1B-1 & II-1B-2, as set forth in the Office action mailed on 12/14/2018, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/14/2018 is partially withdrawn. Claim 10 & 14-16, directed to species II-2 & II-3 and sub-species II-1A and sub-species II-1B-2 are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. However, claims 1-7, directed to another apparatus, remain withdrawn from consideration because they do not all require all the limitations of an allowable claim. 


5.	This application is in condition for allowance except for the presence of claims 1-7 directed to Group I, non-elected without traverse. Accordingly, claims 1-7 have been cancelled (Examiner’s Amendment below).

Information Disclosure Statement
6.	The information disclosure statements (IDS) submitted on 08/20/2020, 02/04/2021 & 03/11/2022 are being considered by the examiner.

Examiner’s Amendment
7.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Elections/Restrictions above).  Accordingly, claims 1-7 have been cancelled.

Allowable Subject Matter/Reasons for Allowance
8.	Claims 8-16 are allowed.
The previous rejections of claim 8 under 35 U.S.C. 103 as being unpatentable over Oba (JP 2015-007564) in view of Koike (JP 2012/124381 A) as stated in the Examiner’s Answer dated 10/29/2020 have been obviated in light of the Patent Trail and Appeal Board (PTAB)’s decision on appeal dated 02/28/2022.
The previous rejections of claims 9 & 11-13 under 35 U.S.C. 103 as being unpatentable over Oba (JP 2015-007564) in view of Koike (JP 2012/124381 A) and further in view of Tomota (JP 2006/072307 A) as stated in the Examiner’s Answer dated 10/29/2020 have been obviated in light of the Patent Trail and Appeal Board (PTAB)’s decision on appeal dated 02/28/2022.
The invention of independent claim 8 recites “A coating apparatus configured to apply a liquid material on a surface of a target object, the coating apparatus comprising:
a coating unit having a coating needle to apply the liquid material adhering to a tip end of the coating needle to a surface of the target object; 
a head including 
a light source configured to emit white light, a two-beam interference objective lens configured to divide white light emitted from the light source into two light beams, apply one of the light beams to the target object and the other 
an observation optical system comprising at least one optical element configured to receive and direct interference light obtained by the two-beam interference objective lens, and 
a camera configured to capture an image of an interference pattern produced by the interference light received and directed through the observation optical system; 
a Z stage configured to move the two-beam interference objective lens relative to the target object in an optical axis direction; 
a positioning device comprising a movable table having the head mounted thereon and configured to move the head and the target object relative to each other to position the head to a desired position above a surface of the target object; and 
a control computer configured to control the light source, the camera, and the Z stage to obtain a height of the target object, wherein: 
the coating unit includes a tank configured to store the liquid material, 
the control computer is configured to adjust a standby time in which a coating operation is on standby with the coating needle protruding from a hole at a bottom of the tank and a portion of the liquid material on the coating needle moving away from the tip end of the coating needle, and 

The closest prior arts of record Oba (JP 2015-007564), Koike (JP 2012/124381 A) and Tomota (JP 2006/072307 A), does not teach nor suggest “the control computer is configured to adjust a standby time in which a coating operation is on standby with the coating needle protruding from a hole at a bottom of the tank and a portion of the liquid material on the coating needle moving away from the tip end of the coating needle, and the control computer is configured to increase the standby time to reduce the amount of coating and reduce the standby time to increase the amount of coating.” as in the context of independent claim 8. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717